Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Response to Amendment 
This Office action has been issued in response to amendment filed on 07/11/2022
Claims 1-20 are pending. Applicants' arguments have been carefully and respectfully considered and addressed. Accordingly, this action has been made FINAL necessitated by amendment.  

			Response to Arguments
Applicant’s arguments regarding the amended claims were fully considered and are moot in view of the new ground of rejection. In light of the claim amendments, the 35 USC 112 rejection and  objection are withdrawn. 
With respect to Applicant argument stating that the combination of Martin and Tobin does not teach or suggest “simultaneously generation the first and second compression result”. Examiner respectfully disagrees. Martin in at least figure 6 and paragraphs [0073]-[0075] collection compression ratio from plurality of compression algorithms. The claim language does explicitly mention that the first and second result is for the same data. In addition, Martin is paragraph [0070] teaches: each LUN determines the compression ratio for the various compression techniques and paragraph [0078] teaches collectively performing data analysis regarding achieved compression ratio for different compression algorithms for individual data sets (one data set).  Given the broadest reasonable interpretation to claim, the art rejection is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1-4 and  8-10 and 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2019114655 dated 06/20/2019 with international filing date 10/12/2018 hereinafter DOC-1 in view of Andrew Leppard (hereinafter Leppard) US Publication No 20120191668.

As claim 1, DOC-1 teaches:
A method comprising: 
analyzing, using one or more computer processors, timeseries data;
(page 1, wherein determining feature of time series is analysis)
 testing a data compression performance of an adaptive delta compression method on the timeseries data;
(page 1 paragraphs 1 and 3 and page 3, wherein tracking compression ratio is the compression performance testing)
 responsive to the data compression performance being greater than a threshold, selecting the adaptive delta compression method as a compression primitive;
(page 1 paragraphs 1 and 3 and page 3, wherein the data compression (delta-of-delta, different compression algorithm, ie delta compression)  is kept as long as it compression ratio does not drop below a threshold which means that ratio is above the threshold) 
 responsive to the data compression performance being less than a threshold, selecting a modified LZ4 compression method as the compression primitive;
(page 1 paragraphs 1 and 3 and page 3, wherein the reselecting of target compression (LZ4 compression) is in response compression ratio of last/previous data compression (delta compression)  is less than threshold) 
DOC-1 does not explicitly teach and dynamically changing a window size based on the analysis results and the at least one compression primitive, however in analogous art of content management, Leppard teaches:
dynamically changing a data window size based on the analysis results and the compression primitive.
(Fig. 1 and paragraphs [0008], [0012]-[0015], [0017], [0025]-[0026] and [0035])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine DOC-1 and Leppard by incorporating the teaching of Leppard into the method of DOC-1. One having ordinary skill in the art would have found it motivated to use the content management of Leppard into the system of DOC-1 for the purpose of effectively increasing the window size.


As per claim 2, DOC-1 and Leppard teach:
 The method of claim 1, wherein analyzing the timeseries data includes scanning the timeseries data to determine data properties. 
(page 1, wherein determining feature of time series is analysis)(DOC-1)
As per claim 3, DOC-1 and Leppard teach:
  	The method of claim 2, wherein the data properties includes at least one of timestamp data, integer data, and doubles data. 
(page 1, time-varying feature of the time series data)(DOC-1)
As per claim 4, DOC-1 and Leppard teach:
The method of claim 2, wherein the data properties include at least one of monotonic data, high entropy data, and low entropy data. (Paragraph [0015])(Leppard)

As per claim 8, DOC-1 and Leppard teach: 	The method of claim 1, wherein dynamically changing the window size includes defining a plurality of windows, where each of the plurality of windows is associated with a type of data. (Paragraphs [0012]-[0015], [0017], [0025]-[0026] and [0035])(Leppard)

As per claim 9,  DOC-1 and Leppard teach:
  	compressing the data using an LZ4 data compression algorithm. 
(page 1 paragraphs 1 and 3 and page 3)(DOC-1)
As per claim 10, DOC-1 and Leppard teach:
  	compressing data using at least one of a delta, delta-delta, and modified LZ4 data compression algorithm 
(page 1 paragraphs 1 and 3 and page 3)(DOC-1)
As per claim 12, DOC-1 and Leppard teach: The method of claim 1, further comprising: 
compressing the timeseries data using a first compression algorithm to generate a first compression result;
(page 1 paragraphs 1 and 3 and page 3)(DOC-1)
 and compressing the timeseries data using a second compression algorithm to generate a second compression result, wherein the first and second compression results are generated simultaneously. 
(page 1 paragraphs 1 and 3 and page 3)(DOC-1)
As per claim 13, DOC-1 and Leppard teach:
 The method of claim 12, further comprising:
  	analyzing the first compression result; 
(page 1 paragraphs 1 and 3 and page 3)(DOC-1)
 	analyzing the second compression result; and selecting the first compression result or the second compression result depending on the best compression result. 
(page 1 paragraphs 1 and 3 and page 3)(DOC-1)


Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over DOC-1 and Leppard in view of MCphatter et al (hereinafter MCphatter) US Publication No 20190378074.

As per claim 5 DOC-1 and Leppard do not explicitly teach select a data processing model based on the data properties, wherein the data processing model includes at least one of a model for strictly monotonic data, a model to detect sensor data, a model to detect financial data, and a model for dispersion and variance, however in analogous art of content management, MCphatter teaches:
select a data processing model based on the data properties, wherein the data processing model includes at least one of a model for strictly monotonic data, a model to detect sensor data, a model to detect financial data, and a model for dispersion and variance. 
(Abstract and paragraphs [0003]-[0007], [0043], [0048], [0050] and [0075])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine DOC-1 and Leppard and MCphatter by incorporating the teaching of MCphatter into the method of DOC-1 and Leppard. One having ordinary skill in the art would have found it motivated to use the content management of MCphatter into the system of DOC-1 and Leppard for the purpose of targeting data analysis.

Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over DOC-1 and Leppard in view of Martin et al (hereinafter Martin) US Publication No 20210036714

As per claim 6, DOC-1 and Leppard do not explicitly teach compression primitive is an algorithm that receives an uncompressed text and outputs a compressed text, however in analogous art of content management, Martin teaches: 
compression primitive is an algorithm that receives an uncompressed text and outputs a compressed text. (Paragraphs [0006]-[0010] and [0049]) 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine DOC-1 and Leppard and Martin by incorporating the teaching of Martin into the method of DOC-1 DOC-1 and Leppard. One having ordinary skill in the art would have found it motivated to use the content management of Martin into the system of DOC-1 and Leppard for the purpose of managing textual data compression.


As per claim 7, DOC-1 and Leppard and Martin teach: 	The method of claim 6, further comprising performing a statistical analysis of the compression primitive to determine its compression efficiency. (Paragraph [0090], wherein the indication improvement of compression incorporate compression efficiency)(Martin)


Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over DOC-1 and Leppard in view of Sofia et al (hereinafter Sofia) US Patent No 10447296.

As per claim 11, DOC-1 and Leppard do not explicitly teach compression primitive is selected from a compression primitives library, however in analogous art of content management, Sofia teaches:
at least one compression primitive is selected from a compression primitives library
(Fig. 2 and Abstract and column 10, lines 40-44)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine DOC-1 and Leppard and Sofia by incorporating the teaching of Sofia into the method of DOC-1 and Leppard. One having ordinary skill in the art would have found it motivated to use the content management of Sofia into the system of DOC-1 and Leppard for the purpose of enabling the management of compression module.

Claims 14 and 17 rejected under 35 U.S.C. 103(a) as being unpatentable over Martin et al (hereinafter Martin) US Publication No 20210036714 in view of  Tobin et al (hereinafter Tobin) US Publication No 20160357828.
As per claim 14, Martin teaches:A method comprising: 
  	analyzing, using one or more computer processors, data to identify properties associated with the data; 
(Paragraphs [0049] and [0091] and [0093])
 	selecting, using one or more computer processors, at least one compression primitive based on at least one test; 
(Paragraphs [0049] and [0091] and [0093])
  	compressing the data using a first compression algorithm to generate a first compression result; (Paragraphs [0073]-[0075])
 	and compressing the data using a second compression algorithm to generate a second compression result, wherein the first and second compression results are generated simultaneously
(Paragraphs [0073]-[0075])
Martin does not explicitly teach analyzing, using one or more computer processors, timeseries data, however in analogous art of content management, Tobin teaches:
analyzing, using one or more computer processors, timeseries data; 
(Abstract and paragraphs [0007] and [0026] and [0051]) 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Martin and Tobin by incorporating the teaching of Tobin into the method of Martin. One having ordinary skill in the art would have found it motivated to use the content management of Tobin into the system of Martin for the purpose managing data according to chronological ordering.

As per claim 17, Martin and Tobin teach:
The method of claim 14, wherein analyzing the timeseries data includes scanning the timeseries data to identify data properties that include at least one of timestamp data, integer data, and doubles data. (Abstract and paragraphs [0007] and [0026] and [0051])(Tobin)

Claims 15-16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin and Tobin in view of Andrew Leppard (hereinafter Leppard) US Publication No 20120191668.

As per claim 15, Martin and Tobin do not explicitly teach dynamically changing a window size based on the analysis results and the at least one compression primitive, however in analogous art of content management, Leppard teaches:
  	dynamically changing a window size based on the analysis results and the at least one compression primitive. 
(Fig. 1 and paragraphs [0008], [0012]-[0015], [0017], [0025]-[0026] and [0035])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Martin and Tobin and Leppard by incorporating the teaching of Leppard into the method of Martin and Tobin. One having ordinary skill in the art would have found it motivated to use the content management of Leppard into the system of Martin and Tobin for the purpose of effectively increasing the window size.
As per claim 16,  Martin and Tobin and Leppard teach:  	The method of claim 15, wherein dynamically changing the window size includes defining a plurality of windows, where each of the plurality of windows is associated with a type of data. 
(Fig. 1 and paragraphs [0008], [0012]-[0015], [0017], [0025]-[0026] and [0035])(Leppard)
As per claim 18, Martin and Tobin do not explicitly teach analyzing the timeseries data includes scanning the timeseries data to identify data properties that include at least one of monotonic data, high entropy data, and low entropy data, however in analogous art of content management, Leppard teaches:
   	analyzing the timeseries data includes scanning the timeseries data to identify data properties that include at least one of monotonic data, high entropy data, and low entropy data. 
(Paragraph [0015])Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Martin and Tobin and Leppard by incorporating the teaching of Leppard into the method of Martin and Tobin. One having ordinary skill in the art would have found it motivated to use the content management of Leppard into the system of Martin and Tobin for the purpose of managing data according it characteristic.

Claims 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Martin and Tobin in view of MCphatter et al (hereinafter MCphatter) US Publication No 20190378074.

As per claim 19, Martin and Tobin do not explicitly teach select a data processing model based on the data properties, wherein the data processing model includes at least one of a model for strictly monotonic data, a model to detect sensor data, a model to detect financial data, and a model for dispersion and variance, however in analogous art of content management, MCphatter teaches:
  	select a data processing model based on the data properties, wherein the data processing model includes at least one of a model for strictly monotonic data, a model to detect sensor data, a model to detect financial data, and a model for dispersion and variance. 
(Abstract and paragraphs [0003]-[0007], [0043], [0048], [0050] and [0075])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Martin and Tobin and Leppard and MCphatter by incorporating the teaching of MCphatter into the method of Martin and Tobin and Leppard. One having ordinary skill in the art would have found it motivated to use the content management of MCphatter into the system of Martin and Tobin and Leppard for the purpose of targeting data analysis.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Martin and Tobin in view of Guilford et al (hereinafter Guilford) US Publication No 20180011796.

As per claim 20, Martin and Tobin do not explicitly teach compression algorithm includes one of a delta compression algorithm, a delta-delta compression algorithm, an LZ4 compression algorithm, and a modified LZ4 compression algorithm, however in analogous art of content management, Guilford teaches:
compression algorithm includes one of a delta compression algorithm, a delta-delta compression algorithm, an LZ4 compression algorithm, and a modified LZ4 compression algorithm.
(Paragraph [0157])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Martin and Tobin and Leppard and Guilford by incorporating the teaching of Guilford into the method of Martin and Tobin and Leppard. One having ordinary skill in the art would have found it motivated to use the content management of Guilford into the system of Martin and Tobin and Leppard for the purpose of improving compression speed.

Conclusion
As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                       10/13/2022